IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00024-CV

JUAN ANTHONY WHITE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 220th District Court
                              Bosque County, Texas
                        Trial Court No. 06-11-14061-BCCR


                           MEMORANDUM OPINION


       The brief in this appeal was originally due to be filed by April 25, 2011. This

Court granted Juan Anthony White’s motion for extension of time to file his brief, and

the brief was then due to be filed by June 24, 2011. In a letter dated July 8, 2011, the

Clerk of this Court notified White that pursuant to Rules 38.8(a)(1) and 42.3 of the Texas

Rules of Appellate Procedure, the Court would dismiss the appeal for want of

prosecution unless, within 21 days of the date of the letter, a brief was filed. TEX. R.

APP. P. 42.3(b). The brief was due to be filed on July 29, 2011. No brief has been filed.
        Accordingly, the appeal is dismissed.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 31, 2011
Do not publish
[CV06]




White v. State                                         Page 2